            Case 1:21-cr-00041-CJN Document 93 Filed 09/10/21 Page 1 of 9

                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530




                                                     VIA EMAIL

                                                     June 16, 2021

Sarah Lockwood, Esq.
Terrence McGowan, Esq.
Counsel for Terry Brown

                      Re:     United States v. Terry Brown
                              Criminal Case No. 4:21-CR-41 (CJN)

Dear Counsel:

        This letter sets forth the full and complete plea offer to your client, Terry Brown
(hereinafter referred to as “your client” or “defendant”), from the Office of the United States
Attorney for the District of Columbia (hereinafter also referred to as “the Government” or “this
Office”). This plea offer expires on July 1, 2021. If your client accepts the terms and conditions
of this offer, please have your client execute this document in the space provided below. Upon
receipt of the executed document, this letter will become the Plea Agreement (hereinafter referred
to as “this Agreement”). The terms of the offer are as follows:

       A.       Charges and Statutory Penalties

        Your client agrees to plead guilty to Count Four of the Amended Information, charging
your client with Parading, Demonstrating, or Picketing in a Capitol Building, in violation of
Title 40, United States Code, Section 5104(e)(2)(G).

        Your client understands that a violation of Title 40, United States Code, Section
5104(e)(2)(G) carries a maximum sentence of six (6) months of imprisonment, pursuant to 40
U.S.C. § 5109(b); a fine of not more than $5,000, pursuant to 18 U.S.C. § 3571(b)(6); and an
obligation to pay any applicable interest or penalties on fines and restitution not timely made.

       In addition, pursuant to 18 U.S.C. § 3030(a)(1)(A)(ii), your client agrees to pay a special
assessment of $10 to the Clerk of the United States District Court for the District of Columbia.




                                           Page 1 of 9
Case 1:21-cr-00041-CJN Document 93 Filed 09/10/21 Page 2 of 9
Case 1:21-cr-00041-CJN Document 93 Filed 09/10/21 Page 3 of 9
Case 1:21-cr-00041-CJN Document 93 Filed 09/10/21 Page 4 of 9
Case 1:21-cr-00041-CJN Document 93 Filed 09/10/21 Page 5 of 9
Case 1:21-cr-00041-CJN Document 93 Filed 09/10/21 Page 6 of 9
Case 1:21-cr-00041-CJN Document 93 Filed 09/10/21 Page 7 of 9
Case 1:21-cr-00041-CJN Document 93 Filed 09/10/21 Page 8 of 9
Case 1:21-cr-00041-CJN Document 93 Filed 09/10/21 Page 9 of 9
